
	
		I
		112th CONGRESS
		2d Session
		H. R. 4816
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Tierney (for
			 himself, Mr. Bishop of New York,
			 Mr. Courtney,
			 Mr. George Miller of California,
			 Mr. Hinojosa,
			 Mr. Levin,
			 Mr. Stark,
			 Mr. Kildee,
			 Mr. Peters,
			 Ms. Chu, Ms. Sewell, Mr.
			 Pascrell, Mr. Holt, and
			 Ms. Slaughter) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Higher Education Act of 1965 to extend the
		  reduced interest rate for Federal Direct Stafford Loans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Rate Hike Act of
			 2012.
		2.Interest rate
			 extensionSection 455(b)(7)(D)
			 of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(7)(D)) is
			 amended—
			(1)in the matter
			 preceding clause (i), by striking and before July 1, 2012, and
			 inserting and before July 1, 2013,; and
			(2)in clause (v), by
			 striking and before July 1, 2012, and inserting and
			 before July 1, 2013,.
			3.Deduction for income
			 attributable to domestic production activities not allowed with respect to oil
			 and gas activities of major integrated oil companies
			(a)In
			 generalSubparagraph (A) of section 199(d)(9) of the Internal
			 Revenue Code of 1986 is amended by inserting (9 percent in the case of
			 any major integrated oil company (as defined in section 167(h)(5)))
			 after 3 percent.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
